DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for calculating a gap prior to the completion of the first measurement gap, wherein, the secondary gap, e.g. “post-MG” is calculated based on the timing advance parameters. Each of the Independent claims 1, 16, and 20, contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
 The closest prior art, Axmon et al. (US 2016/0088534 A1) is considered the closest prior art and discloses a wireless device operating in a multi-connectivity configuration with respect to an associated wireless communication network applies asymmetrical blanking to two or more of its multi-connectivity connections in conjunction with acquiring system information for a target cell during one or more measurement gaps.  "Blanking" as used here implies an interruption in downlink reception, or an interruption in uplink transmission, or both, and arises as a consequence of the measurement gaps used by a wireless device to make measurements on target-cell 
While the disclosure of Axmon teaches the timing advance value dictates the transmission timing for uplink following a measurement gap, but does not disclose “calculating a length of a post-measurement gap (post-MG) time period for the one or more serving cells based on the timing advance parameter values, wherein the post-MG time period is after a measurement gap before uplink transmission; and
sending an indication of the length of the post-MG time period to the base station”.
Therefore, the claims are considered to be in condition for allowance.

Another prior art reference, Joakim (WO 2015/150374 A1) discloses   network node determines whether a wireless device is of a first type or a second type, with respect to "post-gap" subframes, and that determination is used, for example, to improve or otherwise adapt scheduling with respect to the wireless device, or with respect to other wireless devices. Additionally, or alternatively, the type determination is accounted for when configuring measurement gaps for the wireless device, or for other wireless devices. As noted, "post-gap" subframes in this context are those subframes immediately follow a measurement gap that is preceded by an uplink subframe or a special subframe. Further, wireless devices of the first type have no ability or a limited ability to transmit in post-gap subframes, whereas wireless devices of the second type have the ability to transmit in post-gap subframes. 
While the disclosure of Joakim teaches the post-gap subframe, it does not disclose, “calculating a length of a post-measurement gap (post-MG) time period for the one or more serving cells based on the timing advance parameter values, wherein the post-MG time period is after a measurement gap before uplink transmission; and
sending an indication of the length of the post-MG time period to the base station”.
Therefore, the claims are considered to be in condition for allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411